                                                                       USLJC SDI'-JY
                                                                       D(,t'_''i  If, ,fl''.'\l'J'
                                                                         .J\... \_11 \- !L.1 ·,

                                                                       Ell   .,., . ].'',-.i ' )1'-,.t..
                                                                        , , _:."-                'If"       l
                                                                                                         .,\if ,
                                                                                                                 { flLED
UNITED STATES DISTRICT COURT
                                                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
EDWIN ROMERO, ET AL.,
                                                                      _D_/\.TF I:·.ILED: __          3/ l3"J-o;20 -
                                   Plaintiff,
                 -against-                                                 I9   CIVIL 694 (JGK)

                                                                              JUDGMENT
METRO POLIT AN TRANSPORTATION
AUTHORITY, ET AL.,
                     Defendants.
-----------------------------------------------------------X

          It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated March 13, 2020, the defendants' motion to dismiss

the plaintiffs' claims of overtime violations under the FLSA, NY CSL, and NYC RR is granted; the

FSLA claims are dismissed without prejudice and the NYC SL and NYCRR claims are dismissed

with prejudice. The defendants' motion to dismiss the plaintiffs' claims under the Equal Protection

Clauses of the Fourteenth Amendment of the United States Constitution and New York State

Constitution is granted and those claims are dismissed without prejudice; accordingly, the case is

closed.

Dated: New York, New York
       March 13, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                     w~~
                                                                      Dep~
